Andrea Lynn Santarsiere (ISB # 8818)
Center for Biological Diversity
P.O. Box 469
Victor, ID 83455
Ph: (303) 854-7748
Fax: (208) 787-5857
asantarsiere@biologicaldiversity.org

Collette Adkins (MN # 035059X)
Center for Biological Diversity
P.O. Box 595
Circle Pines, MN 55014-0595
Ph: (651) 955-3821
cadkins@biologicaldiversity.org

Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO
                                  NORTHERN DIVISION



 CENTER FOR BIOLOGICAL DIVERSITY,                   Case No.:
 WILDEARTH GUARDIANS, IDAHO
 CONSERVATION LEAGUE, THE LANDS
 COUNCIL, SELKIRK CONSERVATION                      CORPORATE DISCLOSURE
 ALLIANCE                                           STATEMENT

         Plaintiffs,

                  v.

 U.S. FOREST SERVICE, et al.

         Defendants.


       Pursuant to Fed. R. Civ. P. 7.1, Plaintiffs Center for Biological Diversity, Wildearth

Guardians, Idaho Conservation League, the Lands Council, and Selkirk Conservation Alliance

hereby state that they are non-profit conservation organizations with no parent corporations,

subsidiaries, or publicly traded stock.



                                                1
DATED this 10th day of March, 2020.       Respectfully submitted,

                                          /s/ Andrea Santarsiere
                                          Andrea Santarsiere (ISB #8818)
                                          Center for Biological Diversity
                                          P.O. Box 469
                                          Victor, ID 83455
                                          Tel: (303) 854-7748
                                          asantarsiere@biologicaldiversity.org


                                          Collette Adkins (MN #035059X*)
                                          Center for Biological Diversity
                                          P.O. Box 595
                                          Circle Pines, MN 55014-0595
                                          Tel: (651) 955-3821
                                          cadkins@biologicaldiversity.org

                                          *Seeking admission pro hac vice

                                          Attorneys for Plaintiffs




                                      2
